GUARANTY AGREEMENT



 

WHEREAS, the execution of this Guaranty Agreement is a condition to COMPASS
BANK, an Alabama state banking corporation ("Lender") making certain loans to
OYOG OPERATIONS, LP, a Texas limited partnership ("Borrower"), pursuant to that
certain Promissory Note in the principal amount of $8,800,000.00, dated March
13, 2008, executed by Borrower and payable to the order of Lender (such
Promissory Note, as it may hereafter be renewed, extended or modified from time
to time, and all promissory notes executed in renewal, extension, modification
or substitution thereof, is hereinafter referred to as the "Note");



NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the undersigned, GEOSPACE TECHNOLOGIES, LP, a Texas
limited partnership (the "Guarantor"), hereby irrevocably and unconditionally
guarantees to Lender the full and prompt payment and performance of the
Guaranteed Indebtedness (hereinafter defined). This Guaranty Agreement shall be
upon the following terms:



The term "Guaranteed Indebtedness", as used herein means all of the
"Obligations" (as defined in the Note), and shall include, without limitation,
all principal of and interest on the Note and all renewals, extensions,
increases, decreases or other modifications of any of the foregoing and all
promissory notes given in renewal, extension, increase, decrease or other
modification thereof. The term "Guaranteed Indebtedness" shall include any and
all post-petition interest and expenses (including attorneys' fees) whether or
not allowed under any bankruptcy, insolvency, or other similar law.



This instrument shall be an absolute, continuing, irrevocable, and unconditional
guaranty of payment and performance, and not a guaranty of collection, and
Guarantor shall remain liable on its obligations hereunder until the payment and
performance in full of the Guaranteed Indebtedness. No set-off, counterclaim,
recoupment, reduction, or diminution of any obligation, or any defense of any
kind or nature which Borrower may have against Lender or any other party, or
which Guarantor may have against Borrower, Lender, or any other party, shall be
available to, or shall be asserted by, Guarantor against Lender or any
subsequent holder of the Guaranteed Indebtedness or any part thereof or against
payment of the Guaranteed Indebtedness or any part thereof.



If Guarantor becomes liable for any indebtedness owing by Borrower to Lender by
endorsement or otherwise, other than under this Guaranty Agreement, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Lender hereunder shall be cumulative of any and all other rights that Lender
may ever have against Guarantor. The exercise by Lender of any right or remedy
hereunder or under any other instrument, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.



In the event of default by Borrower in payment or performance of the Guaranteed
Indebtedness, or any part thereof, when such Guaranteed Indebtedness becomes
due, whether by its terms, by acceleration, or otherwise, Guarantor shall
promptly pay the amount due thereon to Lender without notice or demand in lawful
currency of the United States of America and it shall not be necessary for
Lender, in order to enforce such payment by Guarantor, first to institute suit
or exhaust its remedies against Borrower or others liable on such Guaranteed
Indebtedness, or to enforce any rights against any collateral which shall ever
have been given to secure such Guaranteed Indebtedness. Until the Guaranteed
Indebtedness is paid in full and a period of ninety (90) days has passed
following such payment, Guarantor waives any and all rights it may now or
hereafter have under any agreement or at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender) to assert
any claim against or seek contribution, indemnification or any other form of
reimbursement from Borrower or any other party liable for payment of any or all
of the Guaranteed Indebtedness for any payment made by Guarantor under or in
connection with this Guaranty Agreement or otherwise.



If acceleration of the time for payment of any amount payable by Borrower under
the Guaranteed Indebtedness is stayed upon the insolvency, bankruptcy, or
reorganization of Borrower, all such amounts otherwise subject to acceleration
under the terms of the Guaranteed Indebtedness shall nonetheless be payable by
Guarantor hereunder forthwith on demand by Lender.



Guarantor hereby agrees that its obligations under this Guaranty Agreement shall
not be released, discharged, diminished, impaired, reduced, or affected for any
reason or by the occurrence of any event, including, without limitation, one or
more of the following events, whether or not with notice to or the consent of
Guarantor: (a) the taking or accepting of collateral as security for any or all
of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of Guarantor
hereunder, or the full or partial release of any other guarantor from liability
for any or all of the Guaranteed Indebtedness; (c) any disability of Borrower,
or the dissolution, insolvency, or bankruptcy of Borrower, Guarantor, or any
other party at any time liable for the payment of any or all of the Guaranteed
Indebtedness; (d) any renewal, extension, modification, waiver, amendment, or
rearrangement of any or all of the Guaranteed Indebtedness or any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (e) any adjustment, indulgence, forbearance,
waiver, or compromise that may be granted or given by Lender to Borrower,
Guarantor, or any other party ever liable for any or all of the Guaranteed
Indebtedness; (f) any neglect, delay, omission, failure, or refusal of Lender to
take or prosecute any action for the collection of any of the Guaranteed
Indebtedness or to foreclose or take or prosecute any action in connection with
any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (g) the unenforceability
or invalidity of any or all of the Guaranteed Indebtedness or of any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Guaranteed Indebtedness; (h) any payment by Borrower or any other party
to Lender is held to constitute a preference under applicable bankruptcy or
insolvency law or if for any other reason Lender is required to refund any
payment or pay the amount thereof to someone else (i) the settlement or
compromise of any of the Guaranteed Indebtedness; (j) the non-perfection of any
security interest or lien securing any or all of the Guaranteed Indebtedness;
(k) any impairment of any collateral securing any or all of the Guaranteed
Indebtedness; (l) the failure of Lender to sell any collateral securing any or
all of the Guaranteed Indebtedness in a commercially reasonable manner or as
otherwise required by law; (m) any change in the corporate existence, structure,
or ownership of Borrower; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, Borrower or Guarantor.



Guarantor represents and warrants to Lender as follows:



Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation, is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure to so qualify would have a material
adverse effect on its business, financial condition, or operations.



Guarantor has the corporate power, authority and legal right to execute,
deliver, and perform its obligations under this Guaranty Agreement and this
Guaranty Agreement constitutes the legal, valid, and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its respective
terms, except as limited by bankruptcy, insolvency, or other laws of general
application relating to the enforcement of creditor's rights.



The execution, delivery, and performance by Guarantor of this Guaranty Agreement
have been duly authorized by all requisite action on the part of Guarantor and
do not and will not violate or conflict with the certification of formation or
limited partnership agreement of Guarantor or any law, rule, or regulation or
any order, writ, injunction or decree of any court, governmental authority or
agency, or arbitrator and do not and will not conflict with, result in a breach
of, or constitute a default under, or result in the imposition of any lien upon
any assets of Guarantor pursuant to the provisions of any indenture, mortgage,
deed of trust, security agreement, franchise, permit, license, or other
instrument or agreement to which Guarantor or its properties is bound.



No authorization, approval, or consent of, and no filing or registration with,
any court, governmental authority, or third party, except which has already been
obtained by Guarantor, is necessary for the execution, delivery or performance
by Guarantor of this Guaranty Agreement or the validity or enforceability
thereof.



The value of the consideration received and to be received by Guarantor as a
result of Lender making the loan to Borrower evidenced by the Note and Guarantor
executing and delivering this Guaranty Agreement is reasonably worth at least as
much as the liability and obligation of Guarantor hereunder, and such liability
and obligation and the Note have benefitted and may reasonably be expected to
benefit Guarantor directly or indirectly.



Guarantor covenants and agrees that, as long as the Guaranteed Indebtedness or
any part thereof is outstanding or Lender has any commitment under the Note:



Guarantor will deliver to Lender the financial statements of Guarantor described
in the Note at the times required by the Note.



Guarantor will furnish promptly to Lender written notice of the occurrence of
any default under this Guaranty Agreement or an Event of Default as defined in
the Note of which Guarantor has knowledge.



Guarantor will furnish promptly to Lender such additional information concerning
Guarantor as Lender may reasonably request.



Guarantor will not become a party to a merger, consolidation or other business
combination or acquire all or a substantial part of the assets of any Person (as
defined in the Note) or any shares or other evidence of beneficial ownership of
any Person unless guarantor is the surviving Person to such transaction,
dissolve or liquidate, or (iii) sell, lease, assign, transfer or otherwise
dispose of substantially all of its assets, except dispositions of inventory in
the ordinary course of business.



Guarantor will comply with all of the covenants contained in the Note with which
Borrower agrees to in the Note to cause Guarantor to comply.



Upon the occurrence of an Event of Default (as defined in the Note) Lender shall
have the right to set off and apply against this Guaranty Agreement or the
Guaranteed Indebtedness or both, at any time and without notice to Guarantor,
any and all deposits (general or special, time or demand, provisional or final)
or other sums at any time credited by or owing from Lender to Guarantor whether
or not the Guaranteed Indebtedness is then due and irrespective of whether or
not Lender shall have made any demand under this Guaranty Agreement. In addition
to Lender's right of setoff and as further security for this Guaranty Agreement
and the Guaranteed Indebtedness, Guarantor hereby grants Lender a security
interest in all deposits (general or special, time or demand, provisional or
final) and all other accounts of Guarantor now or hereafter on deposit with or
held by Lender and all other sums at any time credited by or owing from Lender
to Guarantor. The rights and remedies of Lender hereunder are in addition to
other rights and remedies (including, without limitation, other rights of
setoff) which Lender may have.



Guarantor hereby agrees that the Subordinated Indebtedness shall be subordinate
and junior in right of payment to the prior payment in full of all Guaranteed
Indebtedness, and Guarantor hereby assigns the Subordinated Indebtedness to
Lender as security for the Guaranteed Indebtedness. If any sums shall be paid to
Guarantor by Borrower or any other person or entity on account of the
Subordinated Indebtedness, such sums shall be held in trust by Guarantor for the
benefit of Lender and shall forthwith be paid to Lender without affecting the
liability of Guarantor under this Guaranty Agreement. For purposes of this
Guaranty Agreement, the term "Subordinated Indebtedness" means all indebtedness,
liabilities, and obligations of Borrower to Guarantor, whether such
indebtedness, liabilities, and obligations now exist or are hereafter incurred
or arise, or whether the obligations of Borrower thereon are direct, indirect,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of the person or persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by Guarantor.



No amendment or waiver of any provision of this Guaranty Agreement or consent to
any departure by the Guarantor therefrom shall in any event be effective unless
the same shall be in writing and signed by Lender. No failure on the part of
Lender to exercise, and no delay in exercising, any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.



This Guaranty Agreement is for the benefit of Lender and its successors and
assigns, and in the event of an assignment of the Guaranteed Indebtedness, or
any part thereof, the rights and benefits hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty Agreement is binding not only on Guarantor, but on Guarantor's
successors and assigns.



Guarantor recognizes that Lender is relying upon this Guaranty Agreement and the
undertakings of Guarantor hereunder in making extensions of credit to Borrower
under the Note and further recognizes that the execution and delivery of this
Guaranty Agreement is a material inducement to Lender in entering into the Note.
Guarantor hereby acknowledges that there are no conditions to the full
effectiveness of this Guaranty Agreement.

This Guaranty Agreement is executed and delivered as an incident to a lending
transaction negotiated, consummated, and performable in Harris County, Texas,
and shall be governed by and construed in accordance with the laws of the State
of Texas. Any action or proceeding against Guarantor under or in connection with
this Guaranty Agreement may be brought in any state or federal court in Harris
County, Texas, and Guarantor hereby irrevocably submits to the nonexclusive
jurisdiction of such courts, and waives any objection it may now or hereafter
have as to the venue of any such action or proceeding brought in such court.
Guarantor agrees that service of process upon it may be made by certified or
registered mail, return receipt requested, at its address specified in the Note.
Nothing herein shall affect the right of Lender to serve process in any other
matter permitted by law or shall limit the right of Lender to bring any action
or proceeding against Guarantor or with respect to any of Guarantor's property
in courts in other jurisdictions. Any action or proceeding by Guarantor against
Lender shall be brought only in a court located in Harris County, Texas.



Guarantor shall pay on demand all reasonable attorneys' fees and all other
reasonable costs and expenses incurred by Lender in connection with the
preparation, administration, enforcement, or collection of this Guaranty
Agreement.



Guarantor hereby waives promptness, diligence, notice of any default under the
Guaranteed Indebtedness, demand of payment, notice of acceptance of this
Guaranty Agreement, presentment, notice of protest, notice of dishonor, notice
of the incurring by Borrower of additional indebtedness, and all other notices
and demands with respect to the Guaranteed Indebtedness and this Guaranty
Agreement.



The Note, and all of the terms thereof, are incorporated herein by reference,
the same as if stated verbatim herein, and Guarantor agrees that Lender may
exercise any and all rights granted to it under the Note and the other Loan
Documents (as defined in the Note) without affecting the validity or
enforceability of this Guaranty Agreement. Any notices given hereunder shall be
given in the manner provided by and to the addresses set forth in the Note.



Guarantor hereby represents and warrants to Lender that Guarantor has adequate
means to obtain from Borrower on a continuing basis information concerning the
financial condition and assets of Borrower and that Guarantor is not relying
upon Lender to provide (and Lender shall have no duty to provide) any such
information to Guarantor either now or in the future.



This notice is being supplied in compliance with 12 C.F.R. 227, Regulation AA,
promulgated by the Federal Reserve Board and applies to any Guaranteed
Indebtedness which may be a consumer credit obligation as defined in such
Regulation AA. You are being asked to guarantee the debt of Borrower now
existing or hereafter arising. There is no limit as to the amount unless this
Guaranty expressly provides for such limitation. Think carefully before you
guarantee the existing and future debts of Borrower. If Borrower doesn't pay any
of such debts, you will have to. Be sure that you can afford to pay all such
debts if you have to and that you want to accept this responsibility. You may
have to pay up to the full amount of all Borrower's debts if Borrower does not
pay. You may also have to pay late fees or collection costs, which increase this
amount. Lender can collect such debts from you without first trying to collect
from Borrower. Lender can use the same collection methods against you that can
be used against Borrower, such as suing you, etc. If any such debts is ever in
default, that fact may become part of your credit record. This notice is not the
contract that makes you liable for Borrower's debts. The Guaranty that is set
forth in this instrument is however, a contract that makes you liable for
Borrower's debts.



THIS GUARANTY AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND
LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER. THIS GUARANTY
AGREEMENT MAY NOT BE AMENDED EXCEPT IN WRITING BY GUARANTOR AND LENDER.



 

DATED AND EXECUTED as of March 13, 2008.



GUARANTOR

:





GEOSPACE TECHNOLOGIES, LP



By: OYOG, LLC, its General Partner



By: OYO Geospace Corporation, its sole member



By:

Thomas T. McEntire

Chief Financial Officer

